DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the restriction requirement set for on 07/07/2021 has been reconsidered and has been withdrawn. All claims have been rejoined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amy (NPL, How to Make Quilted Potholders: To Fit the Larger than Average Size Hand).
Regarding Claim 1, Amy teaches a potholder (Title) comprising a first outer layer, a middle heat absorbent layer, and a second outer layer. (Page 3-4). 
Regarding Claim 2-3, Amy teaches the heat absorbent layer can comprise a first heat absorbent and second heat absorbent layer comprising one side cotton and one side Insul-Bright, a metallic containing material. (Page 3-4). 
Regarding Claim 5, Amy teaches cotton fabric can be used as the first and second outer layers, identical material. (Page 3-4)
Regarding Claim 8, Amy teaches the first and second outer layers are quilted around the edge, thereby forming a pocket around the middle layer. (Page 3-4). 
Regarding Claim 9, Amy teaches a potholder (Title) comprising a first outer layer, a middle heat absorbent layer adapted to insulate, and a second outer layer. (Page 3-4). 
Regarding Claim 10, Amy teaches cotton fabric can be used as the first and second outer layers, identical material. (Page 3-4)
Regarding Claim 13, Amy teaches the heat absorbent middle layer can be a double layer. (Page 3-4). 
Regarding Claim 14, Amy teaches the first and second outer layers are quilted around the edge, thereby forming a pocket around the middle layer. (Page 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Amy in view of San Jamar YouTube (YouTube, NPL, Pot Holders and Pan Grabbers).
Regarding Claim 4, Amy does not teach the heat absorbent layers are folded over each other. However, San Jamar YouTube teaches pot holders can be folded (0:44 of San Jamar) to grab hot objects. Thus, it would have been obvious to one with ordinary skill in the art to fold the potholder and the heat absorbent layers of Amy over to grab hot objects. 

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 for being unpatentable over Amy as applied in Claim 1 and 9, in further view of Price et al. (US 2005/0278827)
Regarding Claim 6-7 and 11-12, Amy teaches one of the outer layers can be a cotton fabric, which qualifies as absorbent towel material, but does not teach the other layer can be different material, such as terrycloth.  
Price teaches forming a heat resistant body for a pot holder comprising terry cloth, intermediate layer, and outer liner of cotton. (Paragraph 0021-0022; 0027). Price teaches the second of the outer layers can be terrycloth, as it is more soft and comfortable to the hand. (Paragraph 0021-0022). Thus, it would have been obvious to one with ordinary skill in the art to 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781